Citation Nr: 0012832	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  96-49 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 10 percent rating assigned 
for a recurrent ureteral stone disorder (ureterolithiasis).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a chronic skin 
disorder, claimed as cysts and tumors secondary to chemical 
herbicide exposure (Agent Orange).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1973 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In September 1993, the RO granted the veteran's 
claim for service connection for a recurrent ureteral stone 
condition (ureterolithiasis) and assigned a 10 percent 
rating, effective from August 28, 1992.  The RO denied his 
claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD.  In August 1994, the RO denied 
service connection for a back condition and for a chronic 
skin disorder, claimed as cysts and tumors secondary to 
herbicide (Agent Orange) exposure.  In September 1995, the RO 
denied service connection for an ankle condition.  Also 
appealed were June 1996 and January 1997 RO decisions that 
proposed and effected severance of service connection for 
hypertension, as well as a July 1996 RO decision that denied 
service connection for hearing loss.

The veteran has been afforded all requested hearings.

In a May 1998 decision, the Board adjudicated the claims for 
service connection for a low back disability, bilateral ankle 
disability, and hearing loss.  Hence, those issues are no 
longer on appeal.  The Board remanded the remaining claims 
for further development.  Since that time, the United States 
Court of Appeals for Veterans Claims (Court) has addressed an 
important distinction between increased rating cases and 
cases where, as here, the veteran has appealed the rating 
initially assigned after granting service connection.  The 
Court held that where the veteran has appealed the initial 
rating assigned after the grant of service connection, 
the Board must consider the propriety of the initial rating 
and, if indicated, the possibility of assigning a "staged 
rating" from the initial effective date forward.  
See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  
Therefore, the Board will address these possibilities in this 
decision.

In May 1999, service connection was re-established for the 
hypertension, and the previous rating for it was reinstated.  
The veteran has not expressed dissatisfaction with that 
rating.  Hence, that issue is no longer on appeal.  See 
38 C.F.R. § 20.200 (1999).

The claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, will be addressed in the REMAND 
following the ORDER.


FINDINGS OF FACT

1.  All relevant evidence for equitable disposition of the 
claims has been obtained to the extent possible.

2.  The relevant rating criteria for genitourinary disorders, 
although revised during the pendency of the appeal, continue 
to be essentially the same, in substance, and neither the 
former nor revised criteria are more favorable to the 
veteran.

3.  The service-connected recurrent ureteral stone disorder 
is manifested by frequent attacks of renal colic, frequent 
catheterization, a benign kidney cyst, and recurrent stone 
formation requiring both diet therapy and drug therapy; 
neither moderately severe chronic nephritis nor renal 
dysfunction manifested by albuminuria, decreased kidney 
function, nor hypertension that is 40 percent disabling is 
shown.

4.  There is no competent medical evidence of record 
suggesting the veteran currently has a chronic skin disorder, 
including cysts and tumors, as a result of exposure to the 
toxic herbicide Agent Orange while on active duty in the 
military.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating for the 
recurrent ureteral stone disorder (ureterolithiasis) are met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, § 4.115a, Diagnostic Codes 7502, 7509, 7510 (effective 
prior to February 17, 1994); § 4.115a, Diagnostic Codes 7509, 
7510 (effective since February 17, 1994).

2.  The claim for service connection for a chronic skin 
disorder, including cysts and tumors secondary to chemical 
herbicide exposure (Agent Orange), is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Assignment of the Initial Rating For the Ureteral 
Stone Disorder

Initially, the Board notes that the veteran's claim for a 
higher initial rating for this disability is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See 
also Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The 
Board also finds that all relevant evidence for equitable 
disposition of this claim has been obtained to the extent 
possible.  Id.

A.  Factual Background

The claims file reflects recurrent kidney stones during and 
since active service.  The veteran applied for service 
connection for a kidney condition in August 1992 and, in a 
September 1993 rating decision, the RO granted service 
connection for the kidney stones-in part, on the basis that 
he had received treatment for them while on active duty in 
the military.  The RO assigned a 10 percent evaluation under 
Diagnostic Code 7510-effective from August 28, 1992, the 
date of his claim-on the basis that frequent attacks 
requiring catheter drainage were not shown.  The RO notified 
him of that decision in October 1993.

In April 1994, the veteran notified the RO that he believed 
that his service-connected ureterolithiasis was more severe 
than 10 percent disabling.  He requested a higher initial 
rating and, as support for his claim, he submitted records of 
VA and private treatment.  He has submitted additional 
records on various occasions since.

The post-service VA medical records indicate treatment for a 
variety of health concerns, including kidney disease and 
hypertension.  A VA mental health consultation report, 
believed dated March 13, 1992, indicates that the veteran had 
employment problems due to his health.  His kidney stone 
condition was mentioned.  The report notes that a doctor did 
observe him pass four more kidney stones.  A January 1994 
report notes that the veteran took magnesium for his kidney 
stones.  An October 1995 VA hypertension examination notes 
that the veteran took Clonidine and Prazosin for high blood 
pressure.  It was thought that he had bilateral kidney damage 
due to recurrent stones and recurrent pyelonephritis.  An 
August 1996 VA outpatient report notes that the veteran had 
to avoid dairy products because of kidney stone formation. 

During the course of this appeal, the veteran submitted 
private medical reports that reflect problems with urinary 
calculi necessitating catheterization at various times to 
achieve urinary bladder voiding.  Acute renal colic was noted 
in the 1980s.  Also of note is an August 1984 Kershaw County 
Hospital surgery report indicating pyelolithotomy (kidney 
surgery) to remove a large sized stone, present since 1983.  
The report notes the following:

Under general anesthesia, the patient underwent a 
left pyelolithotomy.  Also found was a large left 
renal cyst involving most of the lateral and 
anterior aspect of the kidney and this was opened 
and fluid sent for cytology and cell block.  It 
appeared that the cyst might almost connect with 
the caliceal system, so that the cyst was over-
sewn after draining it rather than opening it and 
leaving it open.  The kidney itself was not of the 
best quality.  Post-operatively, his course was 
benign...Final diagnosis, left renal stone; left 
renal cyst.  

A January 1990 report notes that benign cysts of both kidneys 
had been detected that did not appear to be the usual kidney 
stones.  In August 1990, the veteran underwent cytoscopy and 
bilateral retrograde pyelogram because of right flank pain 
uncontrolled by medication (both Demerol and Vistaril).  A 
history of passing "gravel", cytoscopy times four in 1985-86, 
and left kidney surgery in 1985 were noted; however, the 
current post-operative diagnosis was normal ureteral tract.  
Mild high blood pressure and a well-healed left flank scar 
were also noted.  

The veteran was admitted to Elliot White Springs Hospital 
emergency room in December 1991 with dysuria and pain.  X-
rays showed two small possible urinary calculi in the 
bladder.  Urinalysis revealed only rare red blood cells and 
rare epithelial cells with trace occult blood, pH 7, specific 
gravity 1.008, and clear yellow fluid.  The report notes that 
the veteran left before treatment could be given.  A February 
1992 report notes a history of visits for "numerous occasions 
for ureteral colic."  An April 1992 report notes ureteral 
colic, manifested by onset of sudden severe left flank pain 
with some nausea, no hematuria.  The veteran was taking 
morphine sulfate, Vistaril, Antivert, and Tylenol, as 
necessary.  

A June 1992 KUB (kidney ultrasound biopsy) report notes that 
the right kidney was partially obscured by overlying bowel 
shadows but otherwise the kidneys appeared to be normal.  
Calcifications on either side of the pelvis were felt to be 
phleboliths.  An April 1993 report notes that the veteran was 
hospitalized for observation and was given IV fluids and 
narcotics for left sided renal colic that had begun 7 hours 
earlier.  Some small white particles were caught in a urine 
strainer over a 24-hour period.  He was discharged on his "no 
added salt diet."  His medications included Beelith, HCTZ, 
Trazadone, Clonidine, KCL, and Darvocet as necessary for 
severe pain.  He was to return the clinic in 4 to 5 days.  
The diagnoses were nephrolithiasis (kidney stones), renal 
colic, hypertension, and hypokalemia (abnormally low blood 
potassium).  

A July 1994 Grand Strand Hospital report notes treatment for 
kidney stones and the necessity of pain medication.  
According to the report, the veteran was instructed to strain 
all urine through a filter so that a physician could analyze 
all passing stones.  According to a June 1997 prescription 
medicine record, the veteran was taking Prazosin HCL, 1 mg, 
orally three times per day for bladder malfunction.  

In March 1993, the RO received Social Security Administration 
(SSA) documents indicating that the veteran had been disabled 
since August 1990.  These reports note that under SSA 
regulations, the following impairments were found to be 
"severe": status post right hand carpal tunnel release; 
lumbar disc disease with radiculopathy; status post anterior 
impingement syndrome of the left shoulder; and, recurrent 
kidney stones. 

In September 1994, the veteran reported urinary bladder 
catheterization within the recent two months and indicated 
that he currently developed at least two stones per month.  
He reported recent private medical treatment by Drs. Stahl, 
McDow, and Kershaw and mentioned that the Dern VA Hospital 
had performed two catheterizations in the recent two months 
alone and that they had also treated him for kidney [sic] 
muscle failure that inhibited urination.  He reported that 
prior to this treatment, he had to catheterize himself for 
each urination.  In January 1995, the veteran reported that 
he had undergone hospitalization and catheterization at a 
Myrtle Beach hospital on July 5, 1994.

In June 1996, the veteran testified before an RO hearing 
officer that he brought in his stones in sample bottles but 
the VA examiners threw them away without analyzing them.  He 
testified that more recent samples had been analyzed and 
found to be composed of calcium phosphate.  He said that his 
kidney stone condition had become more severe since 1992.  

In May 1998, the Board remanded the case to afford the 
veteran a VA examination to determine the nature and extent 
of the recurrent ureteral stone condition.  

In January 1999, the veteran underwent VA genitourinary 
examination during which he reported that he passed five to 
six stones per month.  He reported urinary frequency of five 
to six times per day with no nocturia.  He reported good 
force of stream but some dysuria and some hesitancy.  The 
veteran also reported a need for catheterization as often as 
every other day during stone passage.  The examiner noted a 
clinical history of 5 to 6 attacks of renal colic per year.  
The examiner did not comment on whether there was any 
lethargy, weakness, anorexia, weight loss or gain, but did 
report that urinalysis showed clear urine and that creatinine 
was 0.8, BUN (blood, urea, and nitrogen) was 4, and the 
veteran's PSA was 3.2.  The examiner also noted that renal 
ultrasound in July 1998 as well as X-ray of the kidneys and 
bladder in August 1998 was negative. 

The veteran underwent a second VA genitourinary examination 
in March 1999 that was performed by the previous VA examiner.  
The examiner remarked that the previous lab tests evidenced 
excellent kidney function.  

In May 1999, a VA examiner related that there was no evidence 
of kidney disease currently but that the veteran's 
nephrolithiasis might be related to his hypertension.

In May 1999, the RO re-established service connection for 
hypertension secondary to the kidney condition and assigned a 
10 percent rating under Diagnostic Code 7101 effective from 
March 1995.  The basis for the 10 percent rating was a blood 
pressure reading of 120/80 controlled by Prazosin HCL. 

B.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  Any reasonable doubt that arises 
in considering the evidence must be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (1999).  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In cases such as this where the 
veteran has appealed the initial rating assigned after 
service connection is established, the Board must consider 
the propriety of the initial rating and, if indicated, the 
possibility of assigning a staged rating from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999).

The Board notes that the relevant provisions of the rating 
schedule underwent revision effective February 17, 1994, 
during the pendency of this appeal.  See 59 Fed. Reg 2527; 59 
Fed. Reg. 14567.  The Court has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under 
whichever criteria are more advantageous ("favorable") to 
him.  See Karnas v. Derwinski, 1 Vet. App. 308, 312 (1991).  
Additionally, the Board recently has received additional 
guidance on this matter from VA's General Counsel.

According to VAOPGCPREC 3-2000 (April 10, 2000), when a 
provision of the VA rating schedule is amended while a claim 
for an increased rating under that provision is pending, the 
following analysis should be employed by the Board:  (1) the 
Board should determine whether the intervening change is more 
favorable to the veteran; (2) if the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change; and (3) the Board should apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
also Dorward v. West, 13 Vet. App. 295 (2000).

In this case, the relevant rating criteria, found at 
38 C.F.R. §§ 4.115a, Diagnostic Codes 7509 and 7510, have 
undergone changes that are not necessarily more (or less) 
favorable to the veteran.  In other words, the changes do not 
appear to affect the outcome of this case because the 
increased rating granted below is warranted under both 
versions of the rating schedule-former and revised.  The RO 
addressed the prior version in an August 1994 rating decision 
and the revised version in September 1995 and more recently; 
however, the Board will discuss both the former and revised 
versions in order to provide adequate reasoning and bases for 
its ultimate conclusions.  The veteran will not be prejudiced 
since he will receive a higher rating.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

In this regard, the Board notes that under the prior 
provision of Diagnostic Code 7510, ureterolithiasis was 
simply rated as hydronephrosis under Diagnostic Code 7509.  
38 C.F.R. § 4.115a, Diagnostic Code 7510 (effective prior to 
February 17, 1994).  Under the prior provision, 
hydronephrosis was rated 10 percent disabling where there was 
only an occasional attack of colic not requiring catheter 
drainage.  It was rated 20 percent disabling where there were 
frequent attacks of colic requiring catheter drainage and 30 
percent disabling where moderately severe symptoms were 
present including frequent attacks of colic with infection 
resulting in greatly impaired kidney function.  38 C.F.R. 
§ 4.115a, Diagnostic Code 7509 (effective prior to 17, 
February 1994).  The 30 percent rating was the highest rating 
offered under Diagnostic Code 7509.  However, under the 
former provision, ratings up to 100 percent were possible for 
"chronic nephritis" under Diagnostic Code 7502.

The revised version of Diagnostic Code 7510 also indicates 
that ureterolithiasis is rated as hydronephrosis under 
Diagnostic Code 7509.  In this regard, a 10 percent 
evaluation is provided for an occasional attack of colic not 
requiring catheter drainage.  A 20 percent evaluation 
requires frequent attacks of colic requiring catheter 
drainage.  A 30 percent rating is warranted for frequent 
attacks of colic with infection (pyonephrosis) or other 
kidney impairment.  38 C.F.R. § 4.115b, Diagnostic Code 7509 
(effective since February 17, 1994).  Thus, the Board notes 
that the criteria of Diagnostic Code 7510 are essentially the 
same, in substance, under either version-former or revised.

Two new features have been added to the revised version of 
Codes 7509 and 7510, however.  First, under the revised 
version of Diagnostic Code 7509, where hydronephrosis is 
shown to be severe, it must be rated as "renal dysfunction" 
under the general formula for rating genitourinary system 
dysfunction where ratings as high as 100 percent are offered.  
38 C.F.R. § 4.115a, (effective since February 17, 1994).  
Second, under Diagnostic Code 7510, a 30 percent rating also 
is warranted for recurrent stone formation which requires 
diet therapy, drug therapy, or invasive or noninvasive 
procedures more than two times per year.  This feature was 
not available under the prior version of the rating schedule.  
In summation, under the prior and the revised rating 
criteria, ratings up to 100 percent are offered, albeit 
characterized as "chronic nephritis" under the former 
criteria of Diagnostic Code 7502, and as "renal dysfunction" 
under the revised criteria.  Secondly, under the revised 
provision, there is an alternate way to qualify for a 30 
percent rating under Diagnostic Code 7510.

The evidence reflects symptoms warranting a 30 percent rating 
under either the former or revised rating criteria.  The 
Board finds that the veteran's recurrent ureteral stone 
condition has been manifested throughout the appeal period by 
recurrent stone formation requiring both diet therapy and 
drug therapy.  The necessity of a restricted food regimen and 
the use of medication for the recurrent stones have been 
amply shown.  This warrants a 30 percent rating under the 
revised provisions of the rating schedule.  The medical 
evidence, especially from the earlier part of the appeal 
period, also reflects frequent attacks of renal colic, 
frequent catheterization, and evidence of a benign kidney 
cyst.  Under the former provisions, this approximates 
moderately severe hydronephrosis, thus warranting a 30 
percent rating.  The symptoms therefore approximate the 
criteria for a 30 percent rating under both the former and 
revised version of the rating schedule.

The Board also must consider ratings offered for "chronic 
nephritis" and "renal dysfunction" because they offer ratings 
greater than 30 percent.

Under the former version of Diagnostic Code 7502, a 60 
percent rating is offered for moderately severe chronic 
nephritis with constant albuminuria and at least some edema, 
or definite decrease in kidney function, or associated 
moderate hypertension.  Under the revised criteria, 
Diagnostic Code 7502 is simply rated as "renal dysfunction."  
Under the general rating formula of 38 C.F.R. § 4.115a, a 60 
percent rating is offered for "renal dysfunction" where there 
is constant albuminuria and at least some edema, or definite 
decrease in kidney function, or hypertension that is at least 
40 percent disabling.  Comparing the revised criteria to the 
former criteria, the Board notes they are similar, in 
substance, except that a more objective measure for 
hypertension has been added.

The evidence does not suggest that the veteran's symptoms 
approximate moderately severe chronic nephritis under the 
prior provision.  Although hypertension is shown, it is no 
more than mild.  Albuminuria, edema, or decreased kidney 
function is not shown.  SSA records do indicate that the 
veteran's kidney stones represent a "severe" disability; 
however, this is not dispositive for VA rating purposes.  
His ureteral stones do not produce the symptoms necessary for 
a higher schedular rating.  Therefore, the criteria for a 60 
percent rating are not approximated under the former 
criteria.  38 C.F.R. § 4.115a, Diagnostic Code 7502 
(effective prior to February 17, 1994).

Comparing the veteran's symptoms to the revised criteria, the 
symptoms do not warrant a 60 percent rating for "renal 
dysfunction."  Albuminuria, edema, or decreased kidney 
function is not shown, and the veteran's hypertension is not 
shown to approximate the criteria for at least a 40 percent 
rating.  38 C.F.R. § 4.115a (effective from February 17, 
1994).  Therefore, the Board finds that the evidence supports 
a 30 percent rating, but not higher, under both the former 
and revised rating criteria.

The Board also has considered the possibility of assigning a 
"staged rating" in this case and finds that the recurrent 
ureteral stone condition has been relatively constant over 
the appeal period.  Consequently, a staged rating is not 
warranted since it contemplates fluctuations (in severity) of 
the disability.  Fenderson, supra.

With respect to consideration of an extraschedular rating, 
the Board notes that the veteran is disabled from working.  
The SSA decision notes that the disabilities contributing to 
unemployability include kidney stones, but also include 
disabilities not associated with kidney stones.  An early 
treatment report also suggests that his kidney stone 
condition has caused difficulty with employment.  Considering 
all of his health problems, the Board concedes that his 
kidney stones do impact his earning power, however, not 
beyond the 30 percent level at which he now will be 
compensated.  Furthermore, this case does not involve an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment-beyond that 
contemplated in the assigned evaluation, or frequent periods 
of hospitalization, as to render impractical the application 
of the regular schedular rating standards; thus, referral of 
the case to appropriate VA officials, for consideration of an 
extra-schedular rating, is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996).

II.  Service Connection for a Chronic Skin Disorder

A.  Factual Background

The veteran's SMR note that a cyst had been removed from the 
left ear canal prior to active service.  In January 1975, the 
veteran was treated for a cyst in the left ear canal.  In 
June 1975, he was seen for severe acne of the face and neck.  
A dermatology consultation report notes moderately severe 
comedone acne of the forehead, temples, and cheeks.  The 
report notes that the veteran's duty station was the flight 
deck where he was exposed to jet fuel and soot.  The chest 
and back were clear.  The impression was severe comedone acne 
with a few active cysts.  Antibiotic and lotion was 
prescribed.  He was seen in June 1975 for a right ear cyst.  
In July 1995, he was noted to be prone to cystic acne.  He 
also had a right leg swelling in July 1975 and had a history 
of sunburn 5 days earlier.  An August 1975 report notes edema 
of the jaw caused by a sebaceous cyst.  He was scheduled for 
a cystectomy.  :

In March 1994, the veteran requested service connection for 
the cysts and tumors that he reportedly had surgically 
removed from all parts of his body.  He mentioned that cysts 
had been excised from his left leg, left arm, and forehead.  
He reported exposure to defoliant by handling barrels of the 
material that he found in storage buildings.  He did not 
indicate exactly where or when this exposure occurred.  He 
also recalled that a cyst had been removed from a kidney.  

In August 1994, the RO denied service connection for 
cysts/tumors due to Agent Orange exposure on the basis of no 
evidence that any condition shown was related to Agent 
Orange.

In September 1994, the veteran reported that Dr. Holland had 
treated him for cysts and tumors many times since discharge.  
He reported that Dr. Stahl had removed a cyst from his 
kidney.  He reported that the Columbia VA Hospital had 
removed 3 cysts in the last 2 months (two from the legs and 
one from the left arm).  

In March 1995, the veteran testified before an RO hearing 
officer that he had cysts and tumors removed from his ears 
and face during active service.  He testified that a large 
cyst was found on the left kidney but was not completely 
removed because that would cause too much damage.  He 
reported that VA had recently removed two cysts from his left 
leg and one from the left arm but that one remained in his 
right leg.  He further testified that the kidney cyst had 
become too large to remove. 

In May 1998, the Board remanded the case to the RO to obtain 
relevant treatment records and a VA dermatology examination 
and nexus opinion.  

In June 1998, the RO requested that the veteran supply the 
name and address of any physician that had treated his skin 
condition.  The veteran did not reply to the letter.  

A December 1998 VA skin diseases examination report notes a 
history of multiple well healed surgical scars on the face, 
scalp, chest, abdomen, upper and lower limbs consistent with 
surgical excision of skin lesions.  There were no current 
active lesions.  The diagnosis was recurrent skin tumors as 
described.  The examiner noted a review of the claims file 
and indicated that the claims file did not contain any tissue 
diagnosis of the previously excised tumors.  The examiner did 
not offer a nexus opinion.  

In a May 1999 rating decision, the RO established service 
connection for residual scars from excision of sebaceous 
cysts of the left and right ears, left side of the nose, and 
left jaw.  The RO continued the denial of service connection 
for a chronic skin disorder, claimed as cysts and tumors 
secondary to Agent Orange, on the basis that no active skin 
disease was noted on recent examination.  


B.  Legal Analysis

The veteran alleges he is entitled to service connection for 
a chronic skin disorder, claimed as cysts and tumors, due to 
exposure to the toxic chemical herbicide Agent Orange while 
on active duty.  In order to establish service connection for 
a disability, the evidence must show that it resulted from a 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Even if the condition at issue initially was 
diagnosed after service, service connection still may be 
granted under 38 C.F.R. § 3.303(d) if all of the evidence, 
including that pertinent to service, establishes the 
condition was incurred in service.

Additionally, in the case of a veteran who served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed to an herbicide agent, unless affirmative 
evidence establishes that the veteran was not exposed to any 
such agent during service.  38 C.F.R. § 3.306 (a)(6)(iii).  
Thus, service connection may be presumed for residuals of 
exposure to Agent Orange by showing two elements.  First, the 
veteran must show that he or she served in the Republic of 
Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6).  Second, 
a diagnosis of one the diseases listed at 38 C.F.R. 
§ 3.309(e) must have been made.  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  For acute and subacute peripheral 
neuropathy, such condition also must have become manifest to 
a degree of 10 percent or more within a year of the last date 
that the veteran was exposed to such herbicide.  See 
38 C.F.R. § 3.307(a)(6)(ii) (1999).

Even if the condition at issue is not one of the presumptive 
diseases listed at 38 C.F.R. § 3.309(e), the veteran still 
may establish service connection for the condition claimed if 
there is medical evidence of record linking it to exposure to 
Agent Orange.  See, e.g., Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994), citing 38 C.F.R. § 3.303.  In 
Combee, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim nevertheless must be reviewed to 
determine whether service connection can be established on a 
direct basis.  That is, the claim must be evaluated to 
determine whether any currently diagnosed disability is 
related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. § 1113(b), 1116 (West 1991 & Supp. 1999).  

Initially, however, the threshold question with respect to 
any claim for service connection is whether the veteran has 
met his initial burden of submitting evidence sufficient to 
show that the claim is well-grounded-meaning at least 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of a 
well-grounded claim, there is no duty to assist him in 
developing the evidence pertinent to the claim, and it 
must be denied.  Slater v. Brown, 9 Vet. App. 240, 243 
(1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury during service (medical 
evidence or, in some circumstances, lay evidence).  Third, 
there must be evidence of a nexus or relationship of 
some sort between the in-service injury or disease and the 
current disorder (as shown by medical evidence).  See Epps v. 
Gober, 126 F.3d 1464, 1468 (1997).  The nexus requirement may 
be satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Although the veteran's assertions as to when and where he 
served, and whether he was exposed to Agent Orange, are 
sometimes adequate to establish proof of a relevant 
disease/injury in service, that is not the immediate question 
at hand.  Rather, the initial question is simply whether 
there is a current medical diagnosis or other medical basis 
to support his claim that he presently has a chronic skin 
disorder, such as in the way of cysts/tumors.  He recently 
was examined by VA to determine whether he does and, although 
the evaluating physician noted in the report of the 
examination recurring skin tumors, none actually were present 
during the objective clinical portion of that evaluation.  
That is to say, there were no signs or clinical indications 
of an active skin lesion or disorder or any sort.  Scars on 
the skin were evident, but service connection already has 
been established for them.  The kidney cysts have not been 
shown since 1990 and the more recent evidence concerning the 
kidneys indicates excellent kidney function and no active 
kidney disease.  As such, the first element of a well-
grounded claim is missing-insofar as there not being any 
competent medical evidence of a current skin disorder, 
regardless of whether it relates to cysts, tumors, or some 
other sort of dermatological problem.

The veteran, as a layperson without proper medical training 
and expertise, is not competent to provide probative evidence 
on a medical issue such as the diagnosis or etiology of a 
claimed medical condition.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  In this case, the Board emphasizes 
that, to be well grounded, the veteran's claim must be 
supported by a competent medical diagnosis (of the claimed 
condition).  Mere allegations, alone, will not suffice.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of competent medical evidence of a diagnosis to 
support the claim, it must be denied because it is not well 
grounded.  As such, the VA does not have a duty to assist the 
veteran in developing the evidence pertinent to the claim.  
See Epps, 126 F.3d at 1468; Morton v. West, 12 Vet. App. 477 
(1999).  Furthermore, the Board is aware of no circumstances 
in this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Although the 
veteran reported recent treatment for skin conditions, he did 
not respond to a VA letter requesting evidence of that 
treatment.

In the absence of competent medical evidence of a well-
grounded claim, the Board must deny the claim for service 
connection for a chronic skin disorder, claimed as cysts and 
tumors secondary to chemical herbicide exposure (Agent 
Orange).


ORDER

A 30 percent initial rating is granted for the recurrent 
ureteral stone condition, subject to the laws and regulations 
governing the payment of VA monetary benefits.

In the absence of competent medical evidence of a well-
grounded claim, service connection for a chronic skin 
disorder, claimed as cysts and tumors secondary to chemical 
herbicide exposure (Agent Orange), is denied.


REMAND

Initially, the Board finds that the veteran's claim for 
service connection for a chronic psychiatric disorder, to 
include PTSD, is well grounded, meaning plausible.  The 
veteran has submitted medical evidence of PTSD, his own lay 
evidence of non-combat, in-service stressful incidents, and 
medical nexus evidence linking his PTSD to the alleged 
stressors in service.  This satisfies the definition of a 
well-grounded claim.  See Patton v. West, 12 Vet. App. 272, 
276 (1999).  However, the establishment of a plausible claim 
does not dispose of the issue, it merely triggers VA's duty 
to assist.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1998); Littke v. Derwinski, 1Vet. App. 90, 91-92 
(1990).  The Board finds that further development is 
necessary in this case.

Service department records reflect that the veteran was 
trained in February 1975 in structural fire fighting.  He 
participated in Operation Frequent Wind and had a military 
occupational specialty (MOS) of electronic equipment 
repairman.  He received performance appraisals aboard the USS 
Hancock (CVA-19) in July 1975 and January 1976.  The records 
concerning his service do not confirm that he engaged in 
combat against enemy forces.

In November 1993, the veteran reported that in preparation 
for going to Vietnam he was issued an extra set of "dog tags" 
with instruction that they were to be worn in a boot so as to 
aid in identifying his body.  He reported that he was then 
given a last will and testament and power of attorney form.  
Prior to his first helicopter ride into Vietnam, he was 
briefed on being shot down and surviving a crash into the 
water.  He was told that he was going to Saigon to help in 
the evacuation and that the flight would take him over 
hostile territory.  He reported that, while aboard the 
aircraft carrier, he helped wounded off of helicopters and 
saw shrapnel and intestines.  He also said he helped push 
helicopters overboard after they landed and feared being 
decapitated by helicopter rotor blades.  He reported that if 
the aircraft bounced (which they often did) while landing, 
the blades came within three feet of the deck.  He later 
dealt with Viet Cong troublemakers in the refugee camp in the 
Philippines who murdered and panicked the refugees and that 
his stressors included removing bodies of victims.  He 
recalled that he once picked up what he thought was a 
discarded doll and discovered it was a dead infant.  

A March 1994 VA treatment report notes treatment for severe 
PTSD from Vietnam, recently exacerbated by bill collectors.  
The examiner felt the veteran was permanently and totally 
disabled because of his PTSD.

In March 1995, the United States Army & Joint Services 
Environmental Support Group (ESG)  confirmed the USS Hancock 
participated in Operation Frequent Wind, an evacuation of the 
U.S. Embassy in Saigon in April 1975.  The ESG further noted 
that many evacuees and refugees were brought to the Hancock, 
and that approximately 15 helicopters were jettisoned 
overboard.  The ESG reported that, subsequently, the USS 
Hancock delivered about 2,000 Vietnamese refugees to Subic 
Bay, Philippine Islands.  The ESG noted there was no record 
as to whether any USS Hancock personnel served in the refugee 
camps.  The command history for the USS Hancock does note, 
however, that the carrier arrived in port at Naval Station 
(NS) Subic Bay on May 3, 1975 and remained in port until May 
16, and that it returned to Subic Bay several times from June 
to September and remained about 13 days during each trip.  
Other operational reports supplied by the ESG indicate that 
during Operation Frequent Wind, a U.S. Marine Corps Ch-46 
helicopter flew into the water along side the carrier, 
killing the pilot and copilot and injuring two enlisted 
crewmembers.  Another report notes that, in early May 1975, 
the crew of the USS Hancock enjoyed their first lengthy 
period of liberty in Subic Bay.

In June 1996, the veteran testified before a RO hearing 
officer that he served aboard the USS Hancock flight deck 
during Operation Frequent Wind helping unload refugees from 
helicopters.  He testified that most of the helicopter pilots 
were Vietnamese, unfamiliar with landing on an aircraft 
carrier, which made deck work even more hazardous.  He 
reported murders at the refugee camp and that he cleaned up 
the sites of these murders and even helped identify one of 
the killers.  He testified that he and others were assigned 
to refugee camp duty on Grand Island and that the duty was so 
bad that he knew of 12 comrades who went absent without leave 
(AWOL).  He recalled there were from 3,000 to 5,000 refugees 
on the island.  He stated that his stressors were the 
helicopter blades aboard the carrier, helping a bleeding 
pregnant woman who had been beaten, and the gore of cleaning 
up after the murders in the refugee camp.  

A VA clinical psychologist felt strongly that the veteran had 
PTSD from Vietnam.  That examiner diagnosed PTSD on various 
occasions.  See, e.g., the VA clinical reports dated in 
December 1996, March 1997, June 1997, and October 1997.

In May 1998, the Board remanded the case to the RO for an 
additional search for records that might verify the claimed 
stressors and for a VA examination to determine which 
stressful incidents had precipitated the diagnosis of PTSD.  
The examiner was to specify which stressor(s) were believed 
to have brought on PTSD and to specify what evidence was 
relied on to determine that the veteran had been exposed to 
the stressor.

In October 1998, the USASCRUR reported that, during Frequent 
Wind, approximately 2,300 Vietnamese were brought aboard the 
USS Hancock by helicopter, and that Grande Island, located in 
Subic Bay, was fully active by July 5, 1975, and had 
processed over 69,000 refugees by then.  Records indicate 
there were 10 reported deaths at Grande Island.

The report of an October 1999 VA psychiatric examination 
indicates the veteran's chief complaint was of chronic pain 
because of a back condition.  He reported that he became 
depressed, at times, but he appeared to relate that to his 
back pain.  He reported nightmares, about three per week, and 
that they chiefly concerned the evacuation of Saigon or 
having a man following him.  He said that he got along well 
with his wife and children and had friends, but disliked 
crowds.  He reported difficulty holding a job, but the 
examiner remarked that the reason for this was unclear.  The 
examiner remarked that the veteran felt depressed and 
appeared to be mildly depressed.  The veteran seemed focused 
on telling details of everything that happened in Vietnam.  
The examiner did not diagnosis PTSD, but, instead, diagnosed 
"depressive disorder secondary to medical condition."  The 
examiner further noted that the alleged stressors did not 
seem to be "life threatening," even in the veteran's own 
mind.  The examiner also remarked that the major stressor in 
the veteran's life was not having been compensated by VA at 
the level that he felt he deserved.  The examiner indicated 
the veteran's depression also did not appear to be related to 
his service in Vietnam.

On post-remand review, however, the Board notes two 
significant developments.  First, the RO did obtain 
additional records that tend to offer independent 
corroboration of the veteran's claimed stressors related to 
the evacuation of Saigon.  This includes additional evidence 
of hazardous deck duty and events at the Grande Island 
refugee center.  Official records indicate that he did serve 
on the flight deck of the aircraft carrier while injured 
people were being brought in.  Although the records do not 
document his alleged duty at the refugee center, they do 
indicate that the USS Hancock was anchored in the vicinity 
and that much of the crew was released to shore during that 
time.  This lends at least some support to his claim.

Secondly, the Board notes that the VA psychiatrist who 
examined the veteran in October 1999 did not dispute the fact 
that he actually may have experienced several of his alleged 
stressors, some of which were related to nightmares of the 
evacuation of Saigon, some related to medical conditions, and 
some related to other factors.  And, although the VA examiner 
did not diagnose PTSD, he did diagnose depressive disorder 
secondary to the veteran's medical condition.  And it is 
unclear from the report of that evaluation whether, in 
referencing the "medical condition," the examiner was 
referring exclusively to problems the veteran was having with 
his low back (which he said caused him constant, chronic 
pain) and/or to symptoms referable to his service-connected 
genitourinary condition (ureterolithiasis), which also was 
mentioned in the report of that evaluation, albeit somewhat 
less so.  Nevertheless, this ambiguity must be clarified.  
The examiner also should, to the extent possible, attempt to 
resolve the conflicting opinions of other doctors who have 
examined the veteran and concluded that he does have PTSD as 
a residual of his service in Vietnam.

It is noted that the current criteria for a diagnosis of 
PTSD-as reflected by DSM IV and 38 C.F.R. § 4.125(a)-
require that the veteran have witnessed, experienced, or been 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others, and that his response 
involved intense fear, helplessness, or horror.  Because the 
veteran reported such events as helping the injured, risking 
decapitation by helicopter blades and cleaning up a gory 
murder scene in the refugee camp, and the examiner felt the 
stressors were inadequate, the Board must seek further 
clarification.


Regretfully then, the Board again must remand the case to the 
RO for clarification from the examiner and the following 
actions:

1.  After obtaining any necessary 
authorization from the veteran to permit 
the release of records, the RO should 
request and associate with the 
claims file copies of any additional 
medical records concerning psychiatric 
treatment he has received (for PTSD, 
depression, etc.) since October 1999.  
If he has not received any additional 
treatment, or the records of his 
treatment, for whatever reason, cannot be 
obtained, this must be clearly documented 
in the claims file.

2.  After obtaining and associating these 
records with the other evidence in the 
claims folder, the RO should have the VA 
psychiatrist who examined the veteran in 
October 1999 submit an addendum to the 
report of that evaluation indicating 
whether the depressive disorder diagnosed 
is exclusively due to the problems (pain, 
etc.) with the veteran's low back, or 
some other medical condition that is not 
service connected, and/or, instead, is at 
least as likely as not either due 
exclusively or partly to one of his 
service-connected disabilities-
particularly his genitourinary condition 
(recurrent ureterolithiasis).  If his 
depression is attributable to a service-
connected disability via aggravation, the 
VA examiner should discuss the extent of 
the aggravation, above and beyond the 
degree of depression that may have 
existed prior to it.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  The examiner 
also is requested to attempt to reconcile 
the opinions of the other doctors who 
have examined the veteran and concluded 
that he does have PTSD as a residual of 
his service in the military.  If it is 
not possible or feasible to have the VA 
psychiatrist who examined the veteran in 
October 1999 submit an addendum to the 
report of that evaluation, responding to 
these questions, then the RO should have 
the veteran undergo another VA 
psychiatric evaluation to obtain a 
medical opinion concerning these 
important issues.  Whatever the case, 
whomever is charged with the 
responsibility of filing this addendum 
report must consider all of the medical 
and other pertinent evidence in the 
claims folder, including a copy of this 
remand.  The report must be typed and 
include a discussion of the rationale 
underlying any conclusions drawn or 
opinions expressed, citing, where 
necessary, to specific evidence in the 
record.

3.  The RO should review the addendum 
report to ensure that it adequately 
addresses the issues noted in this 
REMAND.  If not, any necessary corrective 
action should be undertaken.  38 C.F.R. 
§ 4.2.

4.  Upon completion of the above 
development, and any additional 
development deemed warranted by the 
record, the RO should readjudicate the 
claim for service connection for an 
acquired psychiatric disorder, inclusive 
of both depression (a depressive 
disorder) and PTSD.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing case 
law, statutes, and regulations.

5.  If the benefits requested are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given an opportunity to 
submit additional evidence and argument 
in response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals


 

  The ESG now is referred to as the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).


